Donlon, Judge:
These appeals to reappraisement, consolidated at trial, involve Jaguar automobiles that were imported from England. *800Several, different types of Jaguars were entered, but these appeals have to do only with those automobiles entered as “2.4 Jaguar Saloon Cars.”
At the hearing, plaintiff appeared without counsel. Defendant’s counsel conceded error in the appraisement, and the consolidated appeals were submitted on the following stipulation of facts:
Mr. Sklaroff: These cars were entered, at a value of Pounds Sterling 714.19.3, plus extras, less Pounds Sterling 1.0.0. for headlights not supplied.
Because of the fact that there is no foreign value and the importer here is the only purchaser in the United States the appraisement was made on the basis of cost of production, and was appraised at a value of Pounds Sterling 754.5.8, plus extras, less Pounds Sterling 1.0.1. for headlights not supplied.
Now, the importer does not object to the basis of valuation, that is, cost of production, but he claims that the entered value was correct.
The Customs officials have ascertained that the value assigned on appraisement was erroneous; it was obtained from a cost of production list supplied by the manufacturer, but not to be effective until subsequent to the date of importation of these automobiles.
Therefore, the Government is willing to stipulate that the entered value, Pounds Sterling 714.19.3, plus extras, less Pounds Sterling 1.0.0. for headlights not supplied is the correct value for appraisement.
The parties further stipulated facts which negate finding that there was any foreign, export, or United States value for these cars.
Accepting this stipulation as a statement of facts, I find and hold that cost of production, as defined in section 402 (f) of the Tariff Act of 1930, is the proper basis for determination of value of the merchandise “2.4 Jaguar Saloon Cars” and that, for such merchandise, said cost of production value is the entered value, sterling £714.19.3, plus extras, less 1 pound sterling for headlights not supplied.
As to all other merchandise, the appeals are dismissed.
Judgment will be entered accordingly.